Honorable William A. Harrison
Commissioner of Insurance
State Board of Insurance
Austin 14, Texas
                                Opinion   NO.   WW-455
                                Re:   Travel expense for insur-
                                      ance examiners from desig-
Dear Mr. Harrison:                    nated headquarters to Austin.
          You have requested the opinion of this office on the
following questions:
         1. Whether employees of the examination divi-
    sion of the State Board of Insurance with assigned
    and designated headquarters at either Dallas or
    Houston are entitled to receive from the State of
    Texas travel expense to and from and per diem al-
    lowance for time spent in Austin on special work.
          2. Whether new employees of the examination
     division who were hired after September 1, 1957,
     are entitled to travel expenses to and from Austin
     from their designated headquarters and per diem
     allowance for time spent in Austin while conducting
     special annual statement work.
          You have advised us that the facts pertinent to this
matter are as follows:
         Prior to the last session of the Texas Legislature
    the designated headquarters of examiners for the State
    Board of Insurance was in Austin, Texas. At that time
    an examiner who conducted an examination of an insurance
    company in some city other than Austin received travel
    expenses for each day he was away from his designated
    headquarters at Austin.
          The 55th Legislature, Regular Session, in the General
Appropriation Bill, House Bill 133, Chapter 385, page 1012,
required that examiners for the State Board of Insurance be
                                                             -   .




Honorable William A. Harrison, Page 2   (W-455)




assigned   a designated headquarters at some point in the
State so   as to require the smallest number of days of travel
spent in   the conduct of tl-eir,
                                official business. The lan-
guage of   that provision is as follows:
          "None of the moneys appropriated above to the
     Board of Insurance Commissioners may be expended
     for the travel expense of employees of the Examina-
     tion Division unless and until the Board of Insur-
     ance Commissioners has complied with the following
     requirements:
          "a . Has stationed   such traveling employees at
     points within the State   which will require only the
     smallest number of days   of travel at State's ex-
     pense in the conduct of   their ,official duties.
          "b . In the event that an employees' headquar-
     ters of work and place of residence are at different
     points, no per diem shall be allowed at either point
     regardless of duties performed.
          "C . Has filed with the Comptroller on or
     before September 1, 1957, a statement giving the,
     designated headquarters, place of residence, and
     reason for stationing each employee at the place
     designated as headquarters by the Board. The reason
     for stationing must clearly show that the stationing
     requirements specified in paragraphs a and b above
     have been complied with. Such requirements must
     also be complied with when designated ieadquarters
     are changed from one point to another.
          Section 29, paragraph d, of the general provisions
relating to travel regulation in the appropriation bill, and
appearing at page 1153 of the Session Laws of the 55th Legis-
lature, Regular Session, provides as follows:
          "d . None 3f the funds appropriated fortravel
     in this Act shall be used to reimburse employees
     for traveling expenses while at their designated
     headquarters . . . 'Designated Headquarters' means
     the area within the corporate limits of the city or
     town in which an employee is required to maintain
     his official headquarters. At a place not within
     the corporate limits of a city or town, his 'desig-
     nated headquarters' means the area within a five-
Honorable William A. Harrison, Page   3   (w-455)




     mile radius of the plac~eat which he is required to
     maintain his official headquarters.'
          You have further advised us that on or before Septem-
ber 1, 1957, the State Board of Insurance filed with the Comp-
troller a statement giving the designated headquarters, place
of residence and reason for stationing each employee at the
place designated as his headquarters. The examination division
was divided into the North Texas, Central Texas and South Texas
examination units with Dallas, Austin and Houston being the
designated headquarters for each ,unit,respectively. Each of
the examiners was assigned to one of these three units.
          While reviewing annual statements of companies which
were filed on December 31, 1957, it became necessary for you
to call in examiners from the Dallas and Houston headquarters
to adequately process and review the statements. Therefore,
employees of the examination division were required to travel
to Austin and spent several weeks checking, reviewing and
processing such statements. The designated headquarters for
these employees remained at either Dallas or Houston, and
their work in Austin was temporary and on an emergency basis.
          The question of designating a particular station or
headquarters for employees addresses itself primarily to the
discretion of the department head of the agency involved.
Attorney General's Opinions o-3008 and S-21. The authority
of a State agency or department to station an employee at any
place within the State which will result in the most effective
performance of his work and will require the least amount of
travel at State expense is expressly passed upon in Attorney
General's Opinion O-421. In that Opinion it was held that an
employee of the Liquor Control Board could be stationed at
Fort Worth or elsewhere in the State, and that his supervisor
had the authority to require his presence in Austin for sycial
work. It was therein stated that "such powers would have to be
implied to enable the Board and its organization to function".
          It is our view that employees of the examination
division of the State Board of Insurance with designated head-
quarters at either Dallas or Houston are entitled to receive
from the State of Texas travel expense to and from and per
diem allowance for time spent in A,ustinwhile engaged in the
performance of the special work for which they were summoned
Honorable William A. Harrison, Page 4 (WW-455)


to Austin.
          As to the second question, you have advised us that
the new employees of the examination division were employed
after September 1, 1957, and that immediately upon hiring
these additional examiners they were assigned a designated
headquarters in either Austin, Dallas or Houston, depending.
'uponwhere additional examiners were needed, and the designa-
tion of their headquarters was filed with the Comptroller in
compliance with the statutory requirement.
          We are of the opinion that since it was impossible
to file a designation of headquarters with the Comptroller on
or before September 1, 1957, for these new employees, the
requirement has been met by filing such designation immediately
upon the employment of the new examiners. We are of the fur-
ther opinion that the new examiners are in the same position
as the examiners who were employed prior to September 1, 1957,
and as such, these new employees of the examination division
of the State Board of Insurance are entitled to travel expense
to and from Austin from their designated headquarters and per
diem allowance for time spent in Austin while conducting spe-
cial annual statement work.


                          SUMMARY

         Employees of the examination division of
         the State Board of Insurance with designa-
         ted headquarters in either Dallas or
         Houston and who were employees prior to
         September 1, 1957, and for whom a state-
         ment of the designated headquarters for
         such employees was filed with the Comp-
         troller by September 1, 1957, are
         entitled to receive from the State of
         Texas travel expenses to and from and per
         diem allowance for time spent in Austin
         on special annual statement work. Em-
         ployees of the examination division of
         the State Board of Insurance who were
         employed after September 1, 1957, and for
Honorable William A. Harrison, Page   5   (WW-455)




            whom a statement of designation of head-
            quarters has been filed with the Comp-
            troller, are entitled to receive travel
            expense to and from Austin from their
            designated headquarters and per diem
            allowance for time spent in Austin while
            conducting special annual statement work.
                                Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                                   :.J'4i; &;  ,,,,
                                                &, ,L,,I,
                                                        .t
                                                         pg
                                By '&
                                   B. H. Timmins, Jr.
                                   Assistant

BHT:jl
APPROVED:
OPINION COMMITTEE
Geo . P. Blackburn, Chairman
Marietta Payne
Leonard Passmore
Wayland C. Rivers, Jr.
Henry G. Braswell
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     W. V. Geppert